Exhibit 10.2

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
dated as of June 26, 2007 (this “Amendment”) is entered into among SIRVA
RELOCATION CREDIT, LLC, as Seller, SIRVA RELOCATION LLC (“SIRVA Relo”),
EXECUTIVE RELOCATION CORPORATION (“Executive Relo”) and SIRVA GLOBAL RELOCATION,
INC., as Servicers and Originators, the Purchasers party hereto and LASALLE BANK
NATIONAL ASSOCIATION (“LaSalle”), as Agent (in such capacity, the “Agent”).

RECITALS

A.            The Seller, the Servicers, the Purchasers and the Agent are
parties to that certain Second Amended and Restated Receivables Sale Agreement
dated as of December 22, 2006 (as so amended, the “Receivables Sale Agreement”).

B.            The parties wish to amend the Receivables Sale Agreement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.             Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Receivables Sale Agreement shall
have the same meanings herein as in the Receivables Sale Agreement, as amended
by this Amendment.

2.             Amendments to Receivables Sale Agreement.  The Receivables Sale
Agreement is hereby amended effective as of June 26, 2007 as follows:

(a)           Definitions of Applicable Class A Margin and Applicable Class B
Margin.  The definitions of “Applicable Class A Margin”, “Applicable Class B
Margin” and “SIRVA Credit Agreement” in Schedule I to the Receivables Sale
Agreement are hereby amended and restated to read as follows:

“Applicable Class A Margin” means the percentage set forth below opposite the
Consolidated Interest Coverage Ratio most recently reported by Parent and its
Subsidiaries under the SIRVA Credit Agreement, as such agreement is in effect
after giving effect to the Ninth Amendment thereto; provided that if and for so
long as such Consolidated Interest Coverage Ratio has not been so reported, the
Applicable Class A Margin shall be as set forth for when the Consolidated
Interest Coverage Ratio is less than 1.00.  (The most recently reported
Consolidated Interest Coverage Ratio as of June 26, 2007 (for the first fiscal
quarter of 2007) is greater than 1.00.)


--------------------------------------------------------------------------------


 

Consolidated Interest Coverage Ratio

 

Prime Rate

 

Eurodollar Rate

 

Greater than or equal to 1.00

 

 

2.00

%

 

3.00

%

Less than 1.00

 

 

2.50

%

 

3.50

%

 

“Applicable Class B Margin” means the percentage set forth below opposite the
Consolidated Interest Coverage Ratio most recently reported by Parent and its
Subsidiaries under the SIRVA Credit Agreement, as such agreement is in effect
after giving effect to the Ninth Amendment thereto; provided that if and for so
long as such Consolidated Interest Coverage Ratio has not been so reported, the
Applicable Class A Margin shall be as set forth for when the Consolidated
Interest Coverage Ratio is less than 1.00.  (The most recently reported
Consolidated Interest Coverage Ratio as of June 26, 2007 (for the first fiscal
quarter of 2007) is greater than 1.00.)

Consolidated Interest Coverage Ratio

 

Prime Rate

 

Eurodollar Rate

 

Greater than or equal to 1.00

 

 

5.50

%

 

6.50

%

Less than 1.00

 

 

6.00

%

 

7.00

%

 

“SIRVA Credit Agreement” means Credit Agreement dated as of December 1, 2003, as
amended through the Ninth Amendment thereto entered into on or about June 26,
2007, among Parent, certain subsidiaries thereof, the several lenders party
thereto, JPMorgan Chase Bank, as administrative agent, Banc of America
Securities LLC, as syndication agent, and Credit Suisse First Boston, Deutsche
Bank Securities Inc. and Goldman Sachs Credit Partners L.P. as documentation
agents.

(b)           New Definition.  The following new definition is hereby added to
Schedule I to the Receivables Sale Agreement, in the correct alphabetical spot:

“First Amendment” means the First Amendment to Second Amended and Restated
Receivable Sale Agreement, dated as of June 26, 2007, among the Seller, the
Servicers, the Originators, the Agent and the Purchasers.

“Consolidated Interest Coverage Ratio” shall have the meaning assigned thereto
in the SIRVA Credit Agreement after giving effect to the Ninth Amendment thereto
entered into on or about June 26, 2007.

(c)           No 2005 Comparisons Required for 2006 Financials.  Schedule IV to
the Receivables Sale Agreement is hereby amended by adding the following clause
(c) at the end thereof:

(c)  with respect to the financial statements for the fiscal year ended December
31, 2006, no comparisons to the previous fiscal year shall be required.

2


--------------------------------------------------------------------------------


3.             Limited Consents and Waivers.  The Agent and the Purchasers
hereby consent to the execution and delivery of an amendment to the SIRVA Credit
Agreement in the form attached hereto as Exhibit A (the “Credit Agreement
Amendment”), provided that such amendment became effective on or prior to June
26, 2007.

4.             Reservation of Rights.  By press releases dated January 31, 2005,
March 15, 2005, June 20, 2005, June 22, 2005 and September 21, 2005, SIRVA, Inc.
announced various matters, including the existence of a formal investigation by
the SEC of such practices and processes.  Notwithstanding the agreement of the
Agent and the Purchasers to a delay in the delivery of certain financial reports
and ongoing discussions between the Agent, the Purchasers and the Originators
with respect to the matters described in the Press Releases, the Agent and the
Purchasers have not waived any rights or remedies they may have with respect to
the matters, except as set forth in Section 3(a)(vi) of the Fifth Amendment
dated as of November 14, 2005 to the Original Receivables Sale Agreement, that
are the subject of such review and investigation or any related matters.  The
Agent and the Purchasers hereby expressly reserve all of their rights and
remedies with respect to all of the foregoing, including all rights with respect
to any related Termination Event that may have occurred and not been waived
pursuant to Section 3(a)(vi) of such Fifth Amendment.

5.             Representations and Warranties.  With respect to the Sale
Agreement, the Seller and each Servicer, and with respect to the Purchase
Agreement, the Originators hereby represent and warrant to the Agent and the
Purchasers as follows:

(i)            Representations and Warranties.  The representations and
warranties contained in Article IV of the Receivables Sale Agreement and Section
4 of the Purchase Agreement are true and correct as of the date hereof (except
to the extent such representations and warranties relate solely to an earlier
date, in which case they are true and correct as of such earlier date and except
for the matters to be corrected by the Specified Adjustments).

(ii)           Enforceability.  The execution and delivery by the Seller and
each Servicer of this Amendment, and the performance by the Seller and each
Servicer of this Amendment and the Receivables Sale Agreement, as amended hereby
(the “Amended Agreement”), are within the corporate powers of the Seller and
each Servicer and have been duly authorized by all necessary corporate or
company action on the part of the Seller and each Servicer.  This Amendment and
the Amended Agreement are valid and legally binding obligations of the Seller
and each Servicer, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(iii)          No Potential Termination Event.  No Potential Termination Event
that will not be cured by this Amendment becoming effective has occurred and is
continuing.

(iv)          Specified Adjustments.  Except as has been disclosed by the
Servicers to the Purchasers in the supplement to the Fee Letter delivered in
connection with the First Amendment to the Original Receivables Sale Agreement,
the adjustments described in the

3


--------------------------------------------------------------------------------


definition of “Specified Adjustment” do not result from (and are not alleged by
any Governmental Authority or Responsible Person to have resulted from) fraud,
misconduct or similar circumstances; and the matters disclosed in the Press
Releases and related matters will not have a Material Adverse Effect.

6.             Acknowledgment by Originators.  Each of SIRVA Relo, Executive
Relo and SIRVA Global, in its capacity as an Originator, acknowledges and agrees
to the terms of this Amendment, including without limitation Section 2 hereof.

7.             Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Receivables Sale Agreement shall remain in
full force and effect; and the Seller and the Servicers confirm and reaffirm
their obligations under the Amended Agreement and the other Transaction
Documents.  Without limiting the foregoing, the Seller and the Originators
confirm and reaffirm their obligation under Section 3 of the Fee Letter, and
acknowledge that nothing in this Amendment shall limit the ability of the Agent
and the Purchasers to require changes to the terms of the Transaction Documents
as contemplated by such Section 3.  After this Amendment becomes effective, all
references in the Receivables Sale Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or otherwise referring to the
Receivables Sale Agreement shall be deemed to be references to the Amended
Agreement.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Receivables Sale Agreement other than
as set forth herein.

8.             Effectiveness.  This Amendment shall become effective upon the
date on which all of the following occur (the “Amendment Effective Date”):

(i)            receipt by the Agent of counterparts of this Amendment (whether
by facsimile or otherwise) executed by the Seller, the Servicers, the
Originators, the Agent, the Required Class A Purchasers and the Required Class B
Purchasers and consented to by Parent and NAVL,

(ii)           receipt by the Agent of a fee equal to 0.25% of the Aggregate
Class A Commitment for the account of the Class A Purchasers (proportionately
according to their Class A Commitment Percentages) and of a fee equal to 0.35%
of the Aggregate Class B Commitment for the account of the Class B Purchasers
(proportionately according to their Class B Commitment Percentages),

(iii)          receipt by the Agent of the following documents, each, in form
and substance satisfactory to the Agent and the Purchasers, from JPMorgan Chase
Bank, N.A., as Administrative Agent under the Credit Agreement, a copy of the
fully executed Credit Agreement Amendment.

9.             Headings; Counterparts.  Section Headings in this Amendment are
for reference only and shall not affect the construction of this Amendment. 
This Amendment may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.

4


--------------------------------------------------------------------------------


10.           Cumulative Rights and Severability.  All rights and remedies of
the Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise.  Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

11.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws (and not the law of conflicts) of the
State of Illinois.

[signature pages begin on next page]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

SIRVA RELOCATION CREDIT, LLC, as Seller

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: President

 

 

 

 

 

 

 

SIRVA RELOCATION LLC, as a Servicer

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

 

 

SIRVA GLOBAL RELOCATION, INC., as a
Servicer

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION, as
a Servicer

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

The undersigned (i) consent and agree to the foregoing Amendment, (ii) confirm
that references in the Purchase Agreement to the Receivables Sale Agreement
shall be references to such agreement as amended by the Amendment, and (iii)
confirm that the Purchase Agreement is in full force and effect.

SIRVA RELOCATION LLC, as an Originator

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

 

 

SIRVA GLOBAL RELOCATION, INC., as an Originator

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION,

 

as an Originator

 

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

First Amendment

 


--------------------------------------------------------------------------------


 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Agent, Class A Purchaser and Class B Purchaser

 

 

 

 

By:

/s/ Zakia Davis

 

Title: Vice President

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Class A Purchaser and

 

Class B Purchaser

 

 

 

 

By:

/s/ Rebecca L. Milligan

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS

 

CREDIT, INC., as Class A Purchaser and Class B

 

Purchaser

 

 

 

 

By:

/s/ Jang Kim

 

Title: Vice President

 

 

 

 

 

 

 

E*TRADE BANK, as Class A Purchaser and

 

Class B Purchaser

 

 

 

 

By:

/s/ Samuel Crow

 

Title: Senior Manager

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION, as Class A

 

Purchaser

 

 

 

 

By:

/s/ Matthew J. Schulz

 

Title: Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as Class A

 

Purchaser

 

 

 

 

By:

/s/ Andrew T. Cavallari

 

Title: Vice President

 

 

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C., as Class A

 

Purchaser

 

 

 

 

By:

/s/ Joanne Gibson

 

Title: Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Jerome Noto

 

Title: Senior Vice President

 

3


--------------------------------------------------------------------------------